 



         

Exhibit 10.2
AMENDMENT NO. 1
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made and entered into as of December 5, 2005, by and between
METRETEK TECHNOLOGIES, INC., a Delaware corporation (the “Corporation”), and A.
BRADLEY GABBARD (“Officer”).
Recitals
     WHEREAS, the Corporation and Officer have previously entered into that
certain Amended and Restated Employment Agreement, dated as of November 1, 2004
(as the same may hereafter be amended or otherwise modified from time to time,
the “Employment Agreement”); and
     WHEREAS, the Corporation and Officer now desire to amend the Employment
Agreement in order to modify the severance package of Officer upon the
termination of Officer’s employment with the Corporation;
Agreement
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
     Section 1. Amendments to Employment Agreement. Effective as of the date
hereof, the Employment Agreement shall be amended as provided in this Section 1.
          (a) Amendments to Sections 2.2 through 2.8. Sections 2.2 through 2.8
of the Employment Agreement are hereby amended to read in their entirety as
follows:
“2.2 Death. Officer’s employment hereunder shall automatically terminate upon
his death, and the Corporation shall pay to his designated beneficiaries (or, if
none, to his estate) the pro rata portion of his Base Salary and all other
accrued and vested but unpaid compensation through the date of his death, plus
an amount equal to the Severance Amount (as such term is defined below) computed
and payable as provided in Section 2.12.
2.3 Disability. The Corporation shall have the right, in its sole discretion, to
terminate Officer’s employment hereunder in the event of Officer’s “Disability”
upon giving at least 30 days written notice to Officer of its intention to
terminate Officer’s employment. In such event, the Corporation shall pay to
Officer the pro rata portion of his Base Salary and all other accrued and vested
but unpaid compensation through the date of termination, plus an amount equal to
the Severance Amount computed and payable as provided in Section 2.12. For
purposes of this Agreement, “Disability” means the physical or mental inability
of Officer, due to illness,

 



--------------------------------------------------------------------------------



 



accident or other incapacity, to effectively perform the essential functions of
his duties hereunder for any period of 90 consecutive days, or 180 days during
any twelve-month period, or which results from an incapacity determined to be
total and permanent as determined by an independent physician selected by the
Company.
2.4 By the Corporation for Cause. The Corporation shall have the right, in its
sole discretion, to terminate Officer’s employment hereunder at any time for
“Cause” immediately upon giving written notice of termination to Officer. Upon
his termination for Cause, Officer shall be entitled to receive only the accrued
but unpaid portion of his Base Salary through the date of termination, plus any
accrued and vested but unpaid bonuses and other compensation as of such date,
but Officer shall not be entitled to any other bonus or incentive compensation
for the fiscal year in which he was terminated. In addition, any unvested
portion of any option to purchase shares of common stock, par value $.01 per
share, of the Corporation (the “Stock Options”) shall expire without vesting.
Officer shall have no right to receive any other or further compensation or
benefits. For purposes of this Agreement, “Cause” means only the following:
     (a) The failure or refusal by Officer to perform any of his duties
hereunder, or the breach by Officer of any of his obligations, covenants,
representations, warranties or acknowledgments hereunder, which failure, refusal
or breach remains unremedied or uncured for a period of twenty (20) business
days after specific written notice thereof is given to Officer by the Board or
the Chairman;
     (b) Any act of dishonesty, disloyalty, insubordination, fraud, breach of
fiduciary duty or bad faith by Officer that is materially detrimental to the
Corporation or that results in substantial personal enrichment of Officer; or
     (c) The conviction of Officer, or the entering of a guilty plea or a plea
of no contest by Officer with respect to (i) a felony, or (ii) a misdemeanor
that involves theft, fraud or dishonesty, results in Officer’s imprisonment or
impairs Officer’s ability to perform his duties hereunder or damages the
reputation or business of the Company.
2.5 By the Corporation Without Cause. The Corporation shall have the right, in
its sole discretion, to terminate Officer’s employment hereunder at any time
effective upon the giving of written notice of such termination to Officer (or
at such later date as the notice provides). In such event, Officer shall be
entitled to receive the following: (a) all amounts of the Base Salary and any
bonuses and other earned but unpaid compensation that are earned, accrued or
vested but unpaid through the date of termination; (b) an amount equal to the
Severance Amount, computed and payable as provided in Section 2.12; and (c) any
rights and benefits of any of the employee benefits earned, accrued or vested
(including under any plans in which he was participating) as of the date of such
termination, subject to the terms and conditions of such plans and benefits, but
Officer shall not attain vested status in any plans or benefits in which he is
not vested on the date of termination.
2.7 Termination by Officer. Officer agrees not to voluntarily terminate his
employment hereunder except by giving at least sixty (60) days written notice to
the Company, except as provided in Section 2.8. Upon such voluntary

2



--------------------------------------------------------------------------------



 



termination by Officer, Officer shall be entitled to receive the following:
(a) the accrued but unpaid portion of his Base Salary and any bonuses and other
compensation that are earned, accrued or vested but unpaid through the date of
termination; (b) an amount equal to the Severance Amount, computed and payable
as provided in Section 2.12; and (c) any rights and benefits of any of the
employee benefits earned, accrued or vested (including under any plans in which
he was participating) as of the date of such termination, subject to the terms
and conditions of such plans and benefits, but Officer shall not attain vested
status in any plans or benefits in which he is not vested on the date of
termination.
2.8 Compensation Upon Termination of Employment Following a Change in Control.
     (a) Amount of Compensation. If, during the Employment Term, a “Change in
Control” (as defined below) of either the Corporation or Metretek occurs, and
within three years after such date the Corporation shall terminate Officer’s
employment without “Cause” or the employment of Officer shall be terminated by
Officer for “Good Reason” (as defined in below), then:
          (i) The Corporation shall pay to Officer in a lump sum in cash within
30 days after the date of termination the aggregate of the following amounts:
               (A) To the extent not theretofore paid, the Base Salary through
the date of termination at the rate in effect on the date the notice of
termination was given along with any earned but unpaid bonuses or other
compensation; and
               (B) the Severance Amount; and
               (C) In the case of compensation previously deferred by Officer,
all amounts of such compensation previously deferred and not yet paid by the
Company; and
          (ii) The Corporation shall, promptly upon submission by Officer of
supporting documentation, pay or reimburse to Officer all costs and expenses
paid or incurred by Officer prior to the date of termination which would have
been payable under this Agreement if Officer’s employment had not terminated;
and
          (iii) For a period of two years from the date of termination, Officer
and his family shall be permitted to continue to participate in all life,
accidental death, disability, medical, dental and other insurance plans of the
Company. If, despite the provisions of this Section 2.8, benefits shall not be
available under any of such plans because Officer is no longer an employee of
the Company, then the Corporation itself shall, to the extent necessary, pay or
provide for payment of benefits to Officer and/or Officer’s family, or where
applicable, pay or provide to Officer and/or Officer’s family the difference
between the benefits payable pursuant to this Section 2.8 and the benefits
actually payable

3



--------------------------------------------------------------------------------



 



pursuant to the terms of such plans, in each case at the time such payments
would be payable pursuant to the terms of such plans, programs and policies.
          (b) Definition of Change in Control. For the purpose of this
Agreement, a “Change in Control” of the shall be deemed to have occurred only
if:
               (i) Any person or group (as such terms are used in Sections 13
(d) (3) and 14 (d) (2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) acquires the beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of 50% or
more of the aggregate voting power of all classes of the Corporation’s then
outstanding voting securities entitled to vote generally in the election of
directors of the Corporation; provided, however, that the following acquisitions
shall not constitute a Change in Control: (I) any acquisition directly from the
Corporation (excluding an acquisition by virtue of the exercise of a conversion
privilege), (II) any acquisition by the Corporation or any subsidiary of the
Corporation, or (III) any acquisition by any employee benefit plan (or related
trust) for employees or any subsidiary of the Corporation; or
               (ii) Individuals who, as of the date hereof, constitute the Board
of Directors of the Corporation (the “Board” generally, and as of the date
hereof, the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by the
Corporation’s stockholders, was approved by a vote of at least three-fifths of
the directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Corporation, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such individual were a member of the
Incumbent Board; or
               (iii) Approval by the Corporation of a reorganization, merger,
combination, or consolidation, in each case, unless, following such
reorganization, merger, combination, or consolidation, (A) more than 50% of,
respectively, the then outstanding shares of common stock of the corporation or
other entity resulting from such reorganization, merger, combination or
consolidation and the aggregate voting power of the then outstanding voting
securities of the resulting corporation or other entity entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the outstanding Common Stock and
outstanding voting securities of the Corporation immediately prior to such
reorganization, merger, combination, or consolidation, in substantially the same
proportion as their ownership immediately prior to such reorganization, merger,
combination, or consolidation, and (B) at least a majority of the members of the
board of directors of the corporation or other entity resulting from such
reorganization, merger, combination or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger, combination or consolidation; or

4



--------------------------------------------------------------------------------



 



               (iv) Approval by the Corporation of the sale or other disposition
of all or substantially all of the assets of the Corporation, other than to a
corporation or other entity with respect to which following such sale or other
disposition the conditions described in clauses (A) and (B) of Section
2.8(b)(iii) are satisfied.
          (c) Definition of Good Reason. For purposes of this Agreement, “Good
Reason” means:
               (i) (A) The assignment to Officer of any position, authority,
duties or responsibilities inconsistent in any respect with Officer’s position
(including, without limitation, status, offices, title and reporting
requirements), authority, duties or responsibilities, prior to the Change in
Control, or (B) any other action by the Corporation which results in a
diminution in such position, authority, duties or responsibilities, other than
an insubstantial and inadvertent action which is remedied by the Corporation
promptly after receipt of notice thereof given by Officer;
               (ii) Any reduction in Officer’s Base Salary or in the extent of
Officer’s entitlement to the employee benefits, expenses, fringe benefits or
perquisites referred to in Section 3;
               (iii) The Corporation’s requiring Officer to be based at an
office location or to maintain his personal residence other than where it is on
the date of the Change in Control;
               (iv) The failure of the Corporation to obtain a satisfactory
agreement from any successor to the Corporation to assume and agree to perform
this Agreement;
               (v) The imposition on Officer of business travel obligations
substantially greater than his business travel obligations during the fiscal
year prior to the Change in Control;
               (vi) Any purported termination by the Corporation of Officer’s
employment other than as expressly permitted by this Agreement; or
               (vii) Any other failure by the Corporation to comply with any
provision of this Agreement, other than an insubstantial and inadvertent failure
which is remedied by the Corporation promptly after receipt of notice thereof
given by Officer.”
          (b) Additions of Sections 2.9 through 2.12. Sections 2.9 through 2.12
shall be added to the Employment Agreement to read in their entirety as follows:
“2.9 Expiration of Employment Term. In the event of the expiration of the
Employment Term (including any renewal or extension period hereunder) without
further renewal or extension, Officer shall be entitled to receive (a) all
amounts of the Base Salary and any bonuses and other compensation earned,
accrued or vested but unpaid through the date of expiration, (b) the Severance
Amount,

5



--------------------------------------------------------------------------------



 



computed and payable as provided in Section 2.12, and (c) any rights and
benefits of any of the employee benefits earned, accrued or vested (including
under any plans in which he was participating) as of the date of such
termination, subject to the terms and conditions of such plans and benefits, but
Officer shall not attain vested status in any plans or benefits in which he is
not vested on the date of termination.
2.10 No Further Obligation to Officer. The payments and benefits (if any)
required to be made or provided to Officer pursuant to this Section 2 shall be
in full and complete satisfaction of, and shall constitute the full settlement
and release of the Corporation by Officer with regard to, all obligations of the
Corporation owed to Officer pursuant to this Agreement. After the date of
termination of Officer’s employment hereunder, the Corporation shall have no
further obligations to Officer under this Agreement except as otherwise set
forth herein.
2.11 Survival of Officer’s Obligations. Notwithstanding the termination of this
Agreement by either party hereto for any reason, the obligations of Officer
under Section 6 and the other provisions thereof shall survive the termination
or expiration of this Agreement or Officer’s employment hereunder and shall
remain in full force and effect for the period provided therein.
2.12 Computation and Payment of Severance Amount. For purposes of this
Agreement, the term “Severance Amount” shall mean an amount equal to two (2)
times the sum of the following: (i) the Base Salary of Officer as in effect on
the date Officer’s employment terminates, plus (ii) the average of bonus awarded
to Officer for the three fiscal years of the Corporation immediately preceding
the fiscal year in which Officer’s employment is terminated (or, if the average
bonus is greater, for the last three fiscal years of the Corporation including
the fiscal year in which Officer’s employment is terminated). The Severance
Amount shall be payable in approximately equal installments in accordance with
the Company’s customary payroll practices over the two (2) years following the
termination of Officer’s employment hereunder.”
          (c) Deletion of Section 3.4. Section 3.4 of the Employment Agreement
shall be deleted in its entirety.
          (d) Amendment to Section 6. The phrase “eighteen (18) months” in the
first sentence of Section 6 shall be replaced with the phrase “two (2) years”.
     Section 2. Effect of Amendment. Except as and to the extent expressly
modified by this Amendment, the Employment Agreement shall remain in full force
and effect in all respects in accordance with its terms, and any reference to
the Employment Agreement from and after the date hereof shall be deemed to be a
reference to the Employment Agreement as modified by this Amendment.
     Section 3. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Colorado.
     Section 4. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument.
[Remainder of Page Intentionally Left Blank—Next Page is the Signature Page]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment No. 1 to Amended and Restated Employment
Agreement has been duly executed and delivered by or on behalf of the
undersigned as of the date first written above.

            CORPORATION:

METRETEK TECHNOLOGIES , INC.
      By:   /s/ W. Phillip Marcum         W. Phillip Marcum, President   

            Attest:
                /s/ Basil M. Briggs       Basil M. Briggs, Chairman,
Compensation      Committee of the Board of Directors   

            OFFICER:
                /s/ A. Bradley Gabbard       A. Bradley Gabbard           

7